Confession of Error

PER CURIAM.
Shannon Demetrious Gerald appeals an order denying his motion to correct illegal sentence whereby he sought additional credit for time served. Pursuant to the State’s confession of error, we remand for further proceedings.
Defendant-appellant Gerald served a split sentence of incarceration followed by community control. He violated community control and was sentenced to six years in prison. The sentencing order granted credit for 468 days of jail time served, but did not award credit for time previously served in the Florida Department of Corrections.
The State concedes that the defendant is entitled to credit for prison time previously served on the case on which he is incarcerated.1 Under the applicable statute, the sentencing order should reflect that the defendant is being awarded prison credit, and the calculation of the time previously served in the Department of Corrections is left to the Department to compute. See § 921.0017, Fla. Stat. (1997); Newman v. State, 866 So.2d 751 (Fla. 5th DCA 2004); Andrews v. State, 822 So.2d 540 (Fla. 2d DCA 2002).
We therefore reverse the order now before us and remand for further proceedings consistent herewith. The defendant need not be present.
Reversed and remanded.

. Miami-Dade County Circuit Court case number 98-33400.